     Case 2:21-cv-01159-JAD-BNW Document 1-2 Filed 06/17/21 Page 1 of 7
                                                                                 Electronically Filed
                                                                                 4/2/2021 3:37 PM
                                                                                 Steven D. Grierson
                                                                                 CLERK OF THE COURT

 1    COMP
      RAMZY PAUL LADAH
 2    Nevada Bar No. 11405
      LADAH LAW FIRM
 3    517 S. Third Street                                                  CASE NO: A-21-832267-C
      Las Vegas, NV 89101
 4    litigation@ladahlaw.com                                                       Department 19
      T: 702.252.0055
 5    F: 702.248.0055
      Attorneys for Plaintiff
 6

 7
                                                DISTRICT COURT
 8
                                          CLARK COUNTY, NEVADA
 9
       THEO JOHNSON,
10                                                             CASE NO.
                                Plaintiff,                     DEPT. NO.
11
                  vs.
12                                                             COMPLAINT
       JOHN W. POLLOCK; MILLWOOD
13     TRUCKING, INC.; DOES I through XX,
       inclusive; and ROE BUSINESS ENTITIES I
14     through XX, inclusive,
15
                                Defendants.
16

17            Plaintiff, THEO JOHNSON (“Plaintiff”), by and through his undersigned counsel of

18    record, for his claims of relief against the above-named Defendants, and each of them, alleges

19    and complains on information and belief as follows:

20                                                JURISDICTION

21           1.         At all times relevant hereto, Plaintiff was and still is a resident of the County of

22    Clark, State of Nevada.

23           2.         At all times relevant hereto, Defendant JOHN W. POLLOCK (“Pollock”) was

24    and still is a resident of the State of Arkansas.

25           3.         At all times relevant hereto, Defendant MILLWOOD TRUCKING, INC.

26    (“Millwood Trucking”) was and still is a foreign corporation licensed to do business in the State

27    of Nevada.

28
      0513



                                       Case Number: A-21-832267-C
     Case 2:21-cv-01159-JAD-BNW Document 1-2 Filed 06/17/21 Page 2 of 7




 1          4.        The true names and capacities of Defendants DOES I through XX, inclusive, are

 2    unknown to Plaintiff, who, therefore, sues said Defendants by said fictitious names. Plaintiff is

 3    informed, believes and thereon alleges that each of the Defendants designated as DOES I

 4    through XX are owners, operators and/or individuals or agencies otherwise within possession

 5    and control of the motor vehicle herein mentioned and/or are individuals otherwise within the

 6    flow of traffic as related hereto.     Plaintiff is informed, believes and thereon alleges that

 7    Defendants ROE BUSINESS ENTITIES I through XX, are owners of the motor vehicle herein

 8    alleged and/or are in some manner responsible for the actions of its employees and/or assigns of

 9    Defendants designated as ROE BUSINESS ENTITIES I through XX. Plaintiff is informed,

10    believes and thereon alleges that each of the Defendants designated as a DOE or a ROE

11    BUSINESS ENTITY is in some manner negligently, vicariously, statutorily, contractually,

12    and/or otherwise responsible for the events and happenings referred to and caused damages

13    proximately to Plaintiff as herein alleged. Plaintiff will ask leave of the Court to amend his

14    Complaint to insert the true names of such Defendants when the same have been ascertained.

15          5.        Defendants Pollock, Millwood Trucking, DOES I through XX, and ROE

16    BUSINESS ENTITIES I through XX shall hereinafter be collectively referred to as

17    “Defendants”.

18                                      GENERAL ALLEGATIONS
19           6.       Plaintiff repeats and realleges each and every fact and allegation contained in this

20    Complaint and incorporates the same herein by reference.

21           7.       At all times relevant hereto, particularly on or about April 18, 2019, Plaintiff was

22    a restrained driver of a Ford F-150 pickup truck (“Plaintiff’s vehicle”), driving westbound on E.

23    Cheyenne Avenue, a short distance east of the intersection with N. Pecos Road, in Clark County,

24    Nevada.

25           8.       At all times relevant hereto, Pollock, who was operating a 2016 Freightliner

26    tractor-trailer owned by Millwood Trucking (“Defendants’ vehicle”), failed to operate

27    Defendants’ vehicle safely, failed to maintain a safe following distance, and caused a collision

28    with Plaintiff’s vehicle, causing Plaintiff to sustain injuries and damages.
                                                        2
     Case 2:21-cv-01159-JAD-BNW Document 1-2 Filed 06/17/21 Page 3 of 7




 1           9.      The aforesaid collision occurred as Plaintiff was yielding to emergency vehicles

 2    proceeding through the area with sirens activated. Pollock’s failure to timely yield to said

 3    emergency vehicles, inter alia, caused or contributed to the occurrence of the aforesaid collision.

 4           10.     At all times relevant hereto, Millwood Trucking owned, maintained, and

 5    controlled Defendants’ vehicle, which was entrusted to and driven by Pollock at the time of the

 6    aforesaid collision.

 7           11.     At all times relevant hereto, Pollock was operating Defendants’ vehicle with the

 8    consent, permission and acquiescence of Millwood Trucking.

 9           12.     Plaintiff sustained and incurred significant injuries and damages as a result of

10    Defendants’ negligent actions and the aforesaid collision.

11                                      FIRST CAUSE OF ACTION
                                       (Negligence / Negligence Per Se)
12
             13.     Plaintiff repeats and realleges each and every fact and allegation contained in this
13
      Complaint and incorporates the same herein by reference.
14

15           14.     At all times relevant hereto, Pollock negligently operated Defendants’ vehicle in a

16    manner that directly caused the aforesaid, injurious collision.

17           15.     At all times relevant hereto, Nevada Revised Statutes – specifically, inter alia,
18    NRS § 484B.600, NRS § 484B.603, NRS § 484B.127, et seq. – were designed and enacted to
19
      protect a class of persons, in particular motorists, to which Plaintiff belonged, and Plaintiff’s
20
      damages were the type of harm the Nevada Revised Statutes were designed and enacted to
21
      prevent.
22

23           16.     As a result of Defendants’ aforesaid negligent actions and/or failures to act,

24    Defendants violated Nevada Revised Statutes and are, therefore, negligent per se.

25           17.     As direct and proximate result of Defendants’ aforesaid negligent actions and/or
26
      omissions, Plaintiff was injured in his health, strength and activity, sustained injury to his body
27

28
                                                       3
     Case 2:21-cv-01159-JAD-BNW Document 1-2 Filed 06/17/21 Page 4 of 7




 1    and shock and injury to his person, all of which has caused and will continue to cause Plaintiff

 2    pain and suffering.
 3
              18.    As a direct and proximate result of Defendants’ aforesaid negligent actions and/or
 4
       omissions, Plaintiff has incurred and continues to incur emotional distress, pain and suffering,
 5
       loss of enjoyment of life, loss of household services, medical expenses, and future medical
 6
       expenses, all to Plaintiff’s general and special damages in an amount in excess of Fifteen
 7
       Thousand Dollars ($15,000.00).
 8
             19.     As a direct and proximate result of Defendants’ aforesaid negligent actions and/or
 9
      omissions, it has been necessary for Plaintiff to retain legal counsel to prosecute this action, and
10
      Plaintiff is therefore entitled to recover reasonable attorneys’ fees and costs.
11
                                    SECOND CAUSE OF ACTION
12                     (Negligent Entrustment / Joint & Several Liability / Agency
                                Respondeat Superior / Vicarious Liability)
13
             20.     Plaintiff repeats and realleges each and every fact and allegation contained in this
14
      Complaint and incorporates the same herein by reference.
15
             21.     At all times relevant hereto, Millwood Trucking owned, maintained, and
16
      controlled Defendants’ vehicle, which was entrusted to and driven by Pollock at the time of the
17
      aforesaid collision.
18
             22.     At all times relevant hereto, Millwood Trucking and/or its agents or assigns
19
      negligently, carelessly and recklessly allowed Pollock to drive Defendants’ vehicle, which was
20
      owned, maintained and controlled by Millwood Trucking.
21
             23.     At all times relevant hereto, Millwood Trucking and/or its agents or assigns
22
      negligently, carelessly and recklessly maintained and controlled its agents or assigns,
23
      proximately giving rise to the aforesaid collision.
24
             24.     Pollock was acting within the course and scope of his employment, service or
25
      agency with Millwood Trucking at all times relevant hereto, including at the time of the
26
      aforesaid collision.
27

28
                                                        4
     Case 2:21-cv-01159-JAD-BNW Document 1-2 Filed 06/17/21 Page 5 of 7




 1           25.     At all times relevant hereto, Defendants were acting within the course and scope

 2    of their respective employments, services or agencies with Millwood Trucking when the

 3    aforesaid collision occurred, and in those capacities, acted negligently, thus each and every other

 4    Defendant, including but not limited to, Millwood Trucking and the DOE and ROE Defendants,

 5    are vicariously liable for the injuries and damages sustained by Plaintiff as alleged herein.

 6           26.     At all times relevant hereto, Defendants, and each of them, are and were agents,

 7    partners, co-partners, co-agents and/or joint-venturers of the other co-Defendants and, as such,

 8    were acting within the course and scope of such agency, service, partnership, venture, and

 9    employment at all times mentioned.

10           27.     As a direct and proximate result of the aforesaid negligent actions and/or inactions

11    of Millwood Trucking and/or its agents or assigns, Defendants breached the duty of reasonable

12    care owed by Defendants to the general public, and in particular, to Plaintiff.

13           28.     As direct and proximate result of Defendants’ aforesaid negligent actions and/or

14    inactions, Plaintiff was injured in his health, strength and activity, sustained injury to his body

15    and shock and injury to his person, all of which has caused and will continue to cause Plaintiff

16    pain and suffering.

17           29.     As a direct and proximate result of Defendants’ aforesaid negligent actions and/or

18    inactions, Plaintiff has incurred and continues to incur emotional distress, pain and suffering, loss

19    of enjoyment of life, loss of household services, lost wages, lost earning capacity, medical

20    expenses, and future medical expenses, all to Plaintiff’s general and special damage in an amount

21    in excess of Fifteen Thousand Dollars ($15,000.00).

22            30.    As a direct and proximate result of Defendants’ aforesaid negligent actions and/or

23    inactions, it has been necessary for Plaintiff to retain legal counsel to prosecute this action, and

24    Plaintiff is therefore entitled to recover reasonable attorneys’ fees and costs.

25    ...

26    ...

27    ...

28    ...
                                                        5
     Case 2:21-cv-01159-JAD-BNW Document 1-2 Filed 06/17/21 Page 6 of 7




 1                                          THIRD CAUSE OF ACTION
                          (Negligent Hiring, Training, Supervision and Policies/Procedures)
 2
             31.      Plaintiff repeats and realleges each and every fact and allegation contained in this
 3
      Complaint and incorporates the same herein by reference.
 4
             32.      Defendants, and each of them, acted negligently, in, among other reasons, failing
 5
      to do as follows:
 6
               i.     Establish and implement proper policies and procedures for employees (including
 7
                      drivers), staff and agents working for Defendants;
 8
               ii.    Establish and implement proper policies and procedures to esnure the safe
 9
                      operations of Defendants’ vehicle(s);
10
               iii.   Establish and implement proper policies and procedures for obeying the laws and
11
                      rules of the road;
12
               iv.    Properly, responsibly and prudently hire employees;
13
               v.     Properly, responsibly and prudently investigate employees before hiring them;
14
               vi.    Properly, responsibly and prudently supervise and/or manage employees once
15
                      hired;
16
               vii. Properly, responsibly and prudently train and instruct employees as to their duties;
17
               viii. Properly, responsibly and prudently monitor and regulate the conduct of
18
                      employees;
19
               ix.    Properly, responsibly and prudently delegate driving responsibilities to
20
                      employees, agents, DOE Defendants or ROE BUSINESS ENTITIES;
21
               x.     Properly, responsibly and prudently set up mechanisms to ensure all Defendants’
22
                      drivers are reasonably fit to operate Defendants’ vehicles on public roadways.
23
             33.      As a result of Defendants’ aforesaid negligent actions and/or failures to act,
24
      Plaintiff was injured in his health, strength and activity, sustaining shock and injury to his body
25
      and person, all of which have caused, and will continue to cause, Plaintiff physical, mental, and
26
      nervous pain and suffering.
27

28
                                                       6
     Case 2:21-cv-01159-JAD-BNW Document 1-2 Filed 06/17/21 Page 7 of 7




 1           34.     As a result of Defendants’ aforesaid negligent actions and/or failures to act,

 2    Plaintiff has incurred expenses for medical care and treatment, expenses incidental thereto, lost

 3    wages and loss of earning capacity, all to Plaintiff’s damage, the present amount of which is

 4    unknown but is currently in excess of in excess of Fifteen Thousand Dollars ($15,000.00). Such

 5    expenses and losses will continue to accrue in the future, all to Plaintiff’s damage in a presently

 6    unascertainable amount. In this regard, Plaintiff will pray for leave of Court to insert all said

 7    damages herein when the same have been fully ascertained.

 8           35.     As a result of Defendants’ aforesaid negligent actions and/or failures to act, it has

 9    been necessary for Plaintiff to retain legal counsel to prosecute this action, and Plaintiff is

10    therefore entitled to recover reasonable attorneys’ fees and costs.

11           WHEREFORE, Plaintiff prays for relief against the above-named Defendants, and each

12    of them, for each cause of action as follows:

13           1.      For general damages and loss in an amount in excess of $15,000.00;

14           2.      For special damages in an amount in excess of $15,000.00;

15           3.      For property damages;

16           4.      For interest and costs incurred by Plaintiff in bringing his claims;

17           5.      For reasonable attorneys’ fees; and

18           6.      For such other and further relief as the Court may deem just and proper.

19           DATED this 2nd day of April, 2021.

20                                                         LADAH LAW FIRM

21                                                         /s/ Ramzy P. Ladah, Esq.

22                                                         RAMZY PAUL LADAH
                                                           Nevada Bar No. 11405
23                                                         517 S. Third Street
                                                           Las Vegas, NV 89101
24                                                         Attorneys for Plaintiff

25

26

27

28
                                                       7
